[Per cur.

The words “granted or issued,” refer in point to time, to the motion to quash the replevins, and which they must necessarily precede.]
The words of the 3d section, are “ goods or chattels seized, “by any constable, collector of the public taxes, or other officer, “acting under the authority of the state,” &c. Corporation taxes are not included herein.
[Per cur. Are not the city assessments public taxes.]
If an inferior jurisdiction issues an execution, a replevin will lie for the goods taken by that execution. Gilb. Dist. aird Rep. 122. Thus in a replevin, the defendant was put to justify by a condemnation before a justice of peace, for not entering strong waters, and a warrant on that for levying 20s. fine on the plaintiff. 3 Lev. 204.
*Per cur. The modern cases are otherwise. An *83] attachment was granted against a person, who took out a replevin for his goods seized under a warrant of a justice of the peace, r Barn. B. R. no. So against an under sheriff, for granting a replevin of goods distrained on a conviction for deer stealing. 2 Stra. 1184.
Mr. Blair. The city water tax is illegal and cannot be supported. We wish to try its validity.
Per cur. Then bring trespass against the collector, and you may go into the inquiry. The court will not support this form of action in such a case, nor suffer such an abuse of their process. If one man may bring a replevin, where his goods have been taken for taxes, so may every other person, and thus the collection of all taxes might be evaded. Independently of the act of assembly, we are bound to quash the writ; and it was quashed accordingly, without hearing the counsel for the corporation.